NO. 07-07-0319-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                    AUGUST 5, 2008

                          ______________________________


                            MICHAEL SCOTT, APPELLANT

                                            V.

            JONES COUNTY DISTRICT ATTORNEY, ET AL., APPELLEES

                        _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 94,212-A; HONORABLE HAL MINER, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       Appellant, Michael Scott, an inmate proceeding pro se and in forma pauperis, brings

this appeal challenging the trial court’s order dismissing with prejudice his suit against

Appellees, Jones County District Attorney, et al. (Jones County), as frivolous. By a single

issue, he maintains the trial court entered its order dismissing his case without having

jurisdiction over the parties. We affirm.
       Scott originally filed his suit in Fort Bend County. Jones County moved to transfer

the case to Potter County on the ground that the basis of Scott’s complaint occurred while

he was incarcerated at the Clements Unit in Amarillo, Potter County, Texas. The presiding

judge of the 240th District Court of Fort Bend County signed an order transferring venue

to Potter County. Upon transfer, the case was assigned to the 47th District Court. After

venue was transferred, Scott amended his original petition to allege that Jones County

District Attorney, Billy Edwards, failed to “exercise his discretion whether to file two criminal

complaints that were mailed to his office . . . .” He sought $325,000 in damages for injuries

caused by Jones County policies and procedures for handling criminal complaints from

inmates.


       Scott argues on appeal, “[t]he trial court committed a fundamental error. The trial

court entered an order to dismiss Appellant [sic] claim without having jurisdiction of the

parties in the case.” No further argument is presented. Neither does Scott provide any

authority for his argument.       Inadequate briefing, failure to cite authority or record

references, and failure to advance analysis are sound reasons for finding that a complaint

is waived on appeal. See Cardenas v. State, 30 S.W.3d 384, 393 (Tex.Crim.App. 2000).

See also Tex. R. App. P. 38.1(c), (g), (h), and (j).


       Moreover, Scott makes no complaint as to the transfer of his case to Potter County.

Because his case was transferred to Potter County and properly assigned to the 47th

District Court, the Honorable Hal Miner, Presiding Judge, had jurisdiction of the case, which


                                               2
included “jurisdiction of the parties” and the authority to sign the order dismissing the case

as frivolous. Appellant’s sole issue is overruled.


       Consequently, the trial court’s order is affirmed.



                                                  Patrick A. Pirtle
                                                      Justice




                                              3